                     UNITED STATES DISTRICT COURT

                            DISTRICT OF MAINE


JEFFREY BOUDREAU, AS                     )
PERSONAL REPRESENTATIVE OF THE           )
ESTATE OF WENDY BOUDREAU,                )
                                         )
                        PLAINTIFF        )       CIVIL NO. 2:17-CV-259-DBH
                                         )
V.                                       )
                                         )
SHAW’S SUPERMARKET, INC.,                )
                                         )
                        DEFENDANT        )


                            PROCEDURAL ORDER


      I hereby SUSPEND all deadlines until the Magistrate Judge has an

opportunity to consult with the parties and determine the proper response to the

video issue that the plaintiff has raised.     Once the Magistrate Judge has

determined the proper response, he can set new deadlines on the previously

pending motions.

      SO ORDERED.

      DATED THIS 20TH DAY OF DECEMBER, 2018

                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE
